DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al. (US 2020/0199386).
Regarding claim 1
Yoda teach a radiation curable ink set having a colored ink and a clear ink, where in the clear ink contains hydroxy group containing monomer (abstract).
Yoda teaches that the hydroxy group containing monomer (i.e. polymerizable compound) is 4-hydroxybutyl acrylate or 2-hydroxy-3-phenoxypropyl acrylate (paragraph 0008). Therefore it would have been prima facie obvious if not anticipated to use 2-hydroxy-3-phenoxypropyl acrylate as the sole monomer.
It is noted that the instant specification discloses that 2-hydroxy-3-phenoxypropyl acrylate is a monomer corresponding to both monomer A and monomer B (paragraph 0031). 
Therefore, as the sole monomer can be 2-hydroxy-3-phenoxypropyl acrylate, which reads on monomer A and monomer B, it meets the limitation of being present at 80 % or more of the polymerizable compounds in the ink.
Regarding claim 3
As the 2-hydroxy-3-phenoxypropyl acrylate can be present as 100 % of the polymerizable compound and reads on monomer B, the limitations of the claim have been met.
Regarding claims 4 and 7
2-hydroxy-3-phenoxypropyl acrylate is a monofunctional monomer, and as stated above can be 100 % of the polymerizable compound.
Regarding claim 5
Yoda discloses that in the clear ink a polyfunctional may be used in an amount of preferably 5 mass % or less relative to the total mass of the ink composition (paragraph 0055). Further, as the amount of polyfunctional monomer in the reference overlaps the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 6
Although, Yoda does not teaches the exact same monomer as the reference (i.e. 2-hydroxy-3-phenoxypropyl acrylate, see instant specification paragraph 0031), and as such it would be expected to meet the limitation of having a weighted average of glass transition temperatures of the homnopolymers is 48 C or more.
Regarding claim 8
Yoda teaches a method comprising discharging (i.e. ejecting) a radiation curable  colored ink from an ink jet head to a recoding medium, a step of curing the colored ink, a step of attaching (i.e. ejecting) a clear ink over the colored ink, and a step of curing the clear ink (paragraph 0010).
Yoda teaches that the inks are cured using radiation (paragraph 0019).
Regarding claim 9
Between the second ejection step and the second curing step it would be obvious to allow the recording medium to stand still before the second curing step is engaged, and as this will not be immediate it reads on or makes obvious the claimed limitation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art fairly teaches or suggest the limitations of this claim in combination with the limitations of the base claims from which it depends..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734